Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  March 19, 2021                                                                       Bridget M. McCormack,
                                                                                                    Chief Justice

  162180                                                                                        Brian K. Zahra
                                                                                              David F. Viviano
                                                                                          Richard H. Bernstein
  LARRY TANKANOW,                                                                         Elizabeth T. Clement
           Plaintiff-Appellee,                                                             Megan K. Cavanagh
                                                                                           Elizabeth M. Welch,
                                                                                                         Justices
  v                                                           SC: 162180
                                                              COA: 348669
                                                              Washtenaw CC: 18-000249-NF
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
              Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the September 17, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         ZAHRA, J. (dissenting).

          I dissent from the Court’s denial of leave. I would grant leave to appeal to consider
  whether this Court should overrule the cases employing the “substantial nexus” test as defined in
  Berry v State Farm Mut Auto Ins Co, 219 Mich App 340, 342 (1996), and Hill v Citizens Ins Co
  of America, 157 Mich App 383, 394 (1987). The Court of Appeals reversed the trial court’s
  grant of defendant’s motion for partial summary disposition and dismissal of plaintiff’s claim for
  uninsured motorist benefits, holding that “a finder of fact could conclude that there was a
  ‘substantial physical nexus’ between the hit-and-run vehicle and the sulky, which plaintiff then
  hit with his insured vehicle.”1 But application of this “substantial nexus” test is seemingly
  contrary to this Court’s repeated directive that courts must apply the common and ordinarily
  understood meaning of the language in an insurance contract.2 Defendant reasonably argues
  that, without application of the “substantial nexus” test, the uninsured motorist policy at

  1
   Tankanow v Citizens Ins Co, unpublished per curiam opinion of the Court of Appeals, issued
  September 17, 2020 (Docket No. 348669), p 4.
  2
     E.g., Bianchi v Auto Club of Mich, 437 Mich 65, 71 n 1 (1991) (“The terms of an insurance
  policy should be construed in the plain, ordinary and popular sense of the language used, as
  understood by an ordinary person . . . .”) (quotation marks and citation omitted); Twichel v MIC
  Gen Ins Corp, 469 Mich 524, 534 (2004) (“An insurance policy is enforced in accordance with
  its terms. Where a term is not defined in the policy, it is accorded its commonly understood
  meaning.”); Rory v Continental Ins Co, 473 Mich 457, 461, 468 (2005) (“[I]nsurance policies are
  subject to the same contract construction principles that apply to any other species of contract.
  . . . A fundamental tenet of our jurisprudence is that unambiguous contracts are not open to
  judicial construction and must be enforced as written.”) (emphasis altered). The “substantial
  nexus” test is uncomfortably similar to the approach to interpreting insurance policies that this
  Court repudiated in Royal Globe Ins Cos v Frankenmuth Mut Ins Co, 419 Mich 565, 574 (1984)
  (rejecting an approach that gives a “purposely broad construction” to a term in an insurance
  contract “for the public policy purpose of finding coverage”).
                                                                                                                2

issue in this case would not apply, as the policy language contemplates coverage only when an
uninsured vehicle itself hits plaintiff’s vehicle. Given the tension between application of the
“substantial nexus” test and the plain language of the contract at issue, I would order oral
argument to consider whether continued application of this test is appropriate.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 19, 2021
        a0316
                                                                              Clerk